Title: William Carmichael to the American Commissioners, 10 July 1777
From: Carmichael, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Dunkerque July 10th 1777
I have had the honor of receiving your Letter of the 7th of July and am sorry that you have not had an opportunity of yet applying to the Minister on the subject of Mr. Hodges vessel. The bond required was to give security here that the vessel should not cruise against the English. The Expressions of the Ministers letters were so vague and General that the Officers here were obliged to write up to court for an Explanation of the Ministers intentions. So that untill answers to those letters arrive things must remain in Statu quo to the great cost and risque of the Owner. I wrote you that five English cruisers are now imployd to watch her motions, three of which are in this road. Were it not that it will be disagreable probably to the Court of France to have its Ports thus blockd up, I would advise you to buy this vessel from the owners and apply it merely to the purpose of giving business to the English Commissary here and of detaining so many English vessels in the Neighbourhood of this Port, instead of cruizing against our trade. At all events an Individual cannot afford to be at the expence, So that if orders should not be expedited before this reaches you, I must again repeat our request that you would pray the Ministry to be so explicit in their orders that nothing may create longer delay. Mr. Hodge will be oblig’d again to take back his property as he sold her without informing the owner of the peculiarity of her situation. As you Expressed a desire to have a copy of the Letter wrote by the Compte de Maurepas to Parker Forth, I have been at some pains to obtain the general purport of it, which translated is as follows:

“Sir
I am not surprized that the effects of his Lordships illness and the variety of business in which he is involved should plead as his excuse for not writing. The capture of the Packett boat, must I dare say have made a great noise with you. The affair is very simple, the vessel which took her was cleared out as a smuggler. Not one of the Crew were French. The manner of Clearance and the precautions taken with respect to the Crew will account for the Secrecy with which the plan was carried on. Every method hath been taken to come at the bottom of the affair and to procure the necessary reparation. The Paquet shall be restord, the desire of continuing the peace Cannot be expressed by his Lordship with more fervor than it is wishd by me. I shall always think myself happy to display these sentiments as well as the regard with which I am &c. &c.
M-”

As you know the manner in which I obtaind this, and that it is often impossible to have opportunity to copy altho’ one may have time to read such things, The not being able to produce the original or a litteral copy is a circumstance of no great moment. If you think it of any consequence I can obtain you the history of this mans intrigues. By which at least the French Minister may see, what a low lifd animal they honor with their notice. I have been very unwell ever since my arrival, but hope a change of weather will recruit me. The Merchants here are alarmed at the Captures made by the English. If the Ministry would communicate to the Chambers of Commerce their intentions of reclaiming their vessels and of protecting their trade, it would remove their apprehensions and increase the Number of Adventures to our part of the World. Mr. Hodge is obligd to apply to you for a credit, as his Expedition has been attended with such additional Expence Occasioned by the delay, that he tells me his funds are quite Exhausted. I beg my Compliments to Dr. Bancroft and Mr. Franklin and am Gentlemen your Most Obedient humble Servant.
Wm. Carmichael

The Luggar is made French property & is ready to be sent round to Nantes Whenever Mr. Hodge shall receive your orders. Since writing the preceding I find that we shall have no farther delay in getting out this vessel, Which we shall set about with as much Expedition as possible.

 
Addressed: To the honorable / Benjamin Franklin & Silas Deane / Esqrs / at Paris
Notation: Mr. Carmichael July 10th. 1777
